Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 	The prior art does not disclose or suggest the claimed "a system for properly positioning the foot (7) on said supporting platform (3) which includes at least two micrometric adjustment devices (8), also known as turrets (8), placed laterally with respect to the foot (7) and able to slide on a track along a platform (3) direction, wherein at least one of said turrets (8) is able to allow at least one first adjustable pressure pad to be applied in contact with the talus and / or scaphoid inside the foot (7) and at least another one of said turrets (8) is able to allow at least one second adjustable pressure pad to be applied in contact with the calcaneus and / or cuboid outside the foot (7); - a continuous measurement system able to numerically detect the data relating to said leg (6) and foot (7) alignment in the three space planes;" in combination with the remaining claim elements as set forth in claims 1-9.
The prior art does not disclose or suggest the claimed " d) positioning the foot (7) in a neutral position by exerting a rotating force on the scaphoid and/or cuboid bones, by means of a lever (10) and at least two micrometric adjustment devices (8), also called turrets (8), placed laterally with respect to the foot (7) and able to slide on a track along a platform (3) direction, wherein at least one of said turrets (8) is able to allow at least one first adjustable pressure pad to be applied into contact of the talus and / or scaphoid inside the foot (7) and at least another of said turrets (8) is able to allow at least one second adjustable pressure pad to be applied into contact with the heel and / or cuboid outside the foot (7), without placing anything under the foot sole; e) carrying out the continuous numerical data measurement relating to said leg (6) and foot (7) alignment in the three space planes of the in a neutral position by means of a stereo-visual system consisting of a plurality of cameras able to detect said markers position;" in combination with the remaining claim elements as set forth in claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY H CURRAN/Primary Examiner, Art Unit 2852